                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHAEL CAMAJ,

      Plaintiff,                                      Case No. 19-cv-10179
                                                      Hon. Matthew F. Leitman
v.

MAKOWER ABBATE GUERRA
WEGGNER VOLLMER PLLC,

     Defendant.
__________________________________________________________________/

       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
      PLAINTIFF’S SECOND AMENDED COMPLAINT (ECF No. 15)

      In 2017 and 2018, the law firm of Makower Abbate Guerra Wegner Vollmer

PLLC (“Makower”) sent Michael Camaj a series of letters seeking to collect

outstanding assessments that Camaj allegedly owed to the Ashley Commons

Condominium Association (the “Association”). In this action, Camaj claims that

Makower’s collection efforts violated the Fair Debt Collection Practices Act, 15

U.S.C. §§ 1692 et seq. (“FDCPA”) and the Michigan Collection Practices Act, Mich.

Comp. Laws §§ 339.901 et seq. (“MCPA”). Camaj also asserts several common law

tort and contract claims against Makower arising out of Makower’s collection

activities. Makower has filed a motion to dismiss Camaj’s action for lack of subject

matter jurisdiction (based upon an alleged lack of Article III standing) and for failure

to state a claim.


                                           1
      For the reasons explained below, the Court finds that Camaj has Article III

standing but that he has failed to state a viable FDCPA claim against Makower.

Accordingly, Makower’s motion is DENIED IN PART to the extent that it seeks

dismissal for lack of subject matter jurisdiction and GRANTED IN PART to the

extent that it seeks dismissal for failure to state a viable FDCPA claim. The Court

DISMISSES Camaj’s FDCPA claim WITH PREJUDICE. The Court declines to

exercise supplemental jurisdiction over Camaj’s remaining state law claims, and it

will therefore DISMISS those claims WITHOUT PREJUDICE such that Camaj

may re-file them in state court.

                                         I

                                        A

      In or around August of 2017, Camaj held “title” to a parcel of real property

within the Ashley Commons Condominium complex. (See Sec. Am. Compl., ECF

No. 13, PageID.88.) At that time, the Association made and collected assessments

to cover certain unidentified expenses. By mid-August of 2017, the Association

appears to have determined that Camaj fell behind on his obligations to pay prior

assessments.

      Makower represents the Association. On August 22, 2017, Makower sent

Camaj a letter demanding that Camaj pay outstanding assessments. (See 8/22/17

Letter, ECF No. 15-2.) The letter provided:



                                        2
Re:   Amount Due - $486.80 as of August 22, 2017
      15134 Ashley Court, Macomb, Michigan 48044; Unit 19, Ashley
      Commons Condominium

Dear Mr. Camaj:

       Please be advised that this firm represents Ashley Commons
Condominium Association. We have been advised by Red Star
Equities, LLC that you are delinquent in the payment of your
Association assessments and we have been asked to proceed with
collection of the delinquent sums.

       Please bring your account up to date or call this office to make
alternative arrangements. Please make sure payments are made payable
to your Association and mailed to our office for proper credit.

      Please note that the Amount Due referenced in this letter only
includes those amounts owing as of the date of this letter. Assessments
and applicable late fees on unpaid assessments that accrue subsequent
to the date of this letter will be imposed consistent with the
Association’s governing documents. Please also note that, at this time,
no attorney with this firm has personally reviewed the particular
circumstances of your account.

      This firm is a debt collector attempting to collect a debt on
behalf of Ashley Commons Condominium Association and any
information obtained will be used for that purpose.

       Unless you notify this office within 30 days after receiving
this notice that you dispute the validity of this debt or any portion
thereof, this office will assume the debt is valid. If you notify this
office in writing within 30 days from receiving this notice that you
dispute the validity of this debt or any portion thereof, this office
will obtain verification of the debt or a copy of a judgment against
you and have such verification or judgment mailed to you. If you
request of this office in writing within 30 days after receiving this
notice, this office will provide you with the name and address of the
original creditor if different from the current creditor.




                                  3
                                        Very truly yours,
                                        MAKOWER ABBATE GUERRA
                                        WEGNER VOLLMER PLLC

                                        Cheryl Garman

(Id.; emphasis in original.)

      Makower then sent three additional collection letters to Camaj: one on

October 23, 2017, (10/23/17 Letter, ECF No. 15-3), one on December 18, 2017,

(12/18/17 Letter, ECF No. 15-4), and one on January 17, 2018. (1/17/18 Letter, ECF

No. 15-5.) Although there were slight differences in the letters, all demanded the

payment of outstanding assessments owed to the Association.1

                                       B

      Camaj filed this action on January 17, 2019. (See Compl., ECF No. 1.) In his

Complaint, he alleged that Makower’s letters violated numerous provisions of the

FDCPA. More specifically, he claimed that the letters:

            Violated 15 U.S.C. § 1692g by failing “to properly and completely give
             the validation notice required by 15 USC 1692g”;

            Violated 15 U.S.C. § 1692e by threatening “to initiate legal action,”
             failing “to disclose the total amount due in the demand for payment,
             which included add-on expenses for attorneys fees and collection

1
  At oral argument on Makower’s motion to dismiss, Camaj told the Court that the
1/17/18 Letter was the only relevant letter for Camaj’s FDCPA claim, but that all
four letters violated Michigan law. Yet Camaj’s Second Amended Complaint claims
that all four letters, not just the 1/17/18 Letter, “violated the FDCPA.” (See Sec. Am.
Compl. ¶¶ 7, 52, 95, 140, ECF No. 13, PageID.85, 90, 95, 100.)

                                           4
             costs,” misleading “Plaintiff regarding the law firm’s involvement in
             the collection process,” failing “to inform Plaintiff of his rights under
             state law,” sending a letter that was “not reviewed by a lawyer despite
             being on the law firm’s letterhead,” and making a “false representation
             for the amount of the debt”;

            Violated 15 U.S.C. § 1692f(1) by attempting “to collect an amount not
             authorized by the agreement”;

            Violated the MCPA by failing “to properly and completely give the
             validation notice required by MCL 339.918” and falsely threatening
             litigation in violation of Mich. Comp. Laws § 339.915(e); and

            Constituted    common      law     breach   of    contract,   fraudulent
             misrepresentation, unjust enrichment, conspiracy for theft, and tortious
             interference with Camaj’s use and enjoyment of title.

(Compl. ¶¶ 21, 24, 26–47, ECF No. 1, PageID.3–7.) Camaj further alleged that

Makowers’ FDCPA and state law violations caused him to suffer emotional distress.

(See id. ¶¶ 21–47, PageID.3–7.)

      On March 13, 2019, Makower filed its Answer, Affirmative Defenses and

Counterclaim. (ECF No. 5, PageID.14–28.) That same day, Camaj filed a First

Amended Complaint. (See First Am. Compl., ECF No. 7.)

                                            C

      On March 28, 2019, Makower filed a motion to dismiss Camaj’s First

Amended Complaint under Rule 12(b)(1) for lack of standing and under Rule

12(b)(6) for failure to state a claim. (See First Mot. to Dismiss, ECF No. 10.) In the

                                            5
motion, Makower argued that Camaj lacked standing because he “has not

demonstrated that he was injured by the alleged FDCPA violations.” (Id. at 8–9,

PageID.61–62.) Makower also argued that Camaj failed to state a claim under the

FDCPA because, among other things, he did not plead that the FDCPA applied to

the debt Makower tried to collect. Makower highlighted that “Mr. Camaj does not

describe the nature of the ‘debt’ Makower was attempting to collect.” (Id. at 4,

PageID.57.) Makower added that Camaj failed to plead any facts showing that his

debt was the type of personal, family, or household debt that is covered by the

FDCPA:

             Indeed, Mr. Camaj failed to even allege facts which, if true,
      demonstrate that the “debt” Makower was attempting to collect was a
      “debt” under the FDCPA . . . . The FDCPA only applies to efforts to
      collect debts that were incurred for personal, family or household
      reasons . . . . Mr. Camaj (on his second attempt) did not plead anything
      about the “debt” . . . and his case should be dismissed, with prejudice,
      on this ground alone.

(Id. at 14, PageID.67; citations omitted.)

      On March 28, 2019, the same day Makower filed its First Motion to Dismiss,

the Court granted Camaj an opportunity to file another amended complaint to cure

the pleading deficiencies identified in Makower’s motion. (Order to Am. Compl. at

2, ECF No. 11, PageID.81.)        The Court stressed that this was Camaj’s last

opportunity to correct the pleading deficiencies noted by Makower:

            Without expressing any view regarding the merits of the motion
      to dismiss, the Court will grant Camaj the opportunity to file a Second

                                             6
      Amended Complaint in order to remedy the purported . . . pleading
      defects in the First Amended Complaint. The Court does not anticipate
      allowing Camaj a second opportunity to amend to add factual
      allegations that he could include in his Second Amended Complaint.
      Simply put, this is Camaj’s opportunity to allege any and all additional
      facts, known to him, that may cure the alleged . . . pleading deficiencies
      in the First Amended Complaint.

(Order to Am. Compl. at 2, ECF No. 11, PageID.81; emphasis added.)

                                          D

      Camaj filed his Second Amended Complaint on April 23, 2019. (See Sec. Am.

Compl., ECF No. 13.) That pleading included certain new allegations related to his

standing to bring his claims. But it did not contain a single factual allegation about

the nature of the debt that Makower was attempting to collect or how that debt fell

within the purview of the FDCPA. More specifically, Camaj did not allege any facts

that in any way tended to demonstrate that the debt in question was “primarily for

personal, family, or household purposes.” 15 U.S.C. § 1692a(5).

      On May 22, 2019, Makower moved to dismiss Camaj’s Second Amended

Complaint. (See Sec. Mot. to Dismiss, ECF No. 15.) In this motion (now pending

before the Court), Makower again argues that Camaj lacks Article III standing

because he does not adequately allege that he “suffer[ed] an actual injury traceable

to the alleged violations of the FDCPA.” (Id. at 1–2, PageID.131–32.)              And

Makower again contends that Camaj fails to state a viable claim under the FDCPA

because he does “not plead that that ‘debt’ was incurred for personal, family or



                                          7
household purposes, as required to state a claim under the FDCPA.” (Id. at 14,

PageID.144.) Makower further argues that, if the Court dismisses Camaj’s FDCPA

claim, “the pendant state law claims should also be dismissed, albeit without

prejudice.” (Id. at 2, PageID.132.)

       The Court held a hearing on Makower’s motion on October 22, 2019.

                                           II

       The Court first addresses Makower’s argument that the Court does not have

subject matter jurisdiction over this action because Camaj lacks Article III standing.

       “Whether a party has standing is an issue of the court’s subject matter

jurisdiction.” Lyshe v. Levy, 854 F.3d 855, 857 (6th Cir. 2017). The “irreducible

constitutional minimum” of standing has three elements: “The plaintiff must have

(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of

the defendant, and (3) that is likely to be redressed by a favorable judicial decision.”

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting, in part, Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992)). “The plaintiff bears the burden of

establishing [all three of these essential elements of] standing.” Lyshe, 854 F.3d at

857.

       Camaj has satisfied his burden. First, he has sufficiently alleged that he

suffered an injury in fact. “To establish injury in fact, a plaintiff must show that he

or she suffered ‘an invasion of a legally protected interest’ that is ‘concrete and



                                           8
particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Spokeo,

136 S. Ct. at 1548 (quoting Lujan, 504 U.S. at 560). Camaj alleges that Makower

violated his legally protected interests under the FDCPA by, among other things,

wrongfully threatening litigation and falsely representing the amount of the debt that

Makower claimed Camaj owed. (See Sec. Am. Compl. ¶ 216, ECF No. 13,

PageID.109.) And he claims that as a result of these FDCPA violations, he suffered

both “emotional distress” (including “anxiety”) and “physical symptoms including

weakened nails and hair loss.” (Id. ¶ 224, PageID.110.) These are concrete and

particularized injuries. See Ben-Davies v. Blibaum & Assocs., P.A., 695 F. App’x

674, 676 (4th Cir. 2017) (holding, in the context of a claim under the FDCPA, that

emotional distress is a concrete injury sufficient to support Article III standing);

Bartl v. Enhanced Recovery Co., No. 16-CV-252, 2017 WL 1740152, at *2 (D.

Minn. May 3, 2017) (same).2 The Court respectfully disagrees with Makower’s

contention that Camaj has alleged nothing more than a mere procedural violation of

the FDCPA. Camaj alleges both that Makower violated the FDCPA in the ways




2
 See also Ricketson v. Experian Info. Sols., Inc., 266 F. Supp. 3d 1083, 1090 (W.D.
Mich. 2017) (holding that emotional distress suffered by plaintiff asserting a claim
under the Fair Credit Reporting Act is a sufficiently concrete injury to support
Article III standing); Walker v Fabrizio & Brook, P.C., No. 17-11034, 2017 WL
5068340, at *3 (E.D. Mich. 2017) (“The Walkers allege that Fabrizio’s publication
of their private information caused them mental distress, embarrassment, and
damage to their reputation in the community. This is concrete harm.”).

                                          9
noted above and that he suffered real emotional and physical consequences. Camaj

has alleged sufficient injuries.

      Second, Camaj has sufficiently alleged that his injuries are fairly traceable to

Makower’s purported violations of the FDCPA. Indeed, Camaj contends that he

suffered his distress “[a]s a result of [Makower’s] violations of the FDCPA,” and

those violations include the alleged wrongful threat of litigation and

misrepresentation of the amount of the debt. (Sec. Am. Compl. ¶ 224, ECF No. 13,

PageID.110; see also id. ¶ 178, PageID.104.) Makower counters that Camaj’s

claimed distress was not caused by “any FDCPA violation contained in the letter,”

but rather was “caused by the letter itself.” (Sec. Mot. to Dismiss at 9–10, ECF No.

15, PageID.139–40.) In Makower’s words, “[a]ny effort to collect a debt can cause

stress,” (Reply at 4, ECF No. 17, PageID.270), and thus Makower insists that Camaj

would have suffered the same distress even if the collection letter had been fully

compliant with the FDCPA. But Camaj specifically ties his alleged distress to

Makower’s FDCPA violations. He contends that he suffered the distress “as a

result” of the “violations,” and the Court may not dismiss that contention on the

ground that he would have suffered some stress even if the letter had not violated

the FDCPA in any way. Moreover, Camaj’s allegations that it was the “violations”

that caused the distress is plausible. While receiving any collection letter may cause




                                         10
stress, it is reasonable to conclude that receiving a collection letter that falsely

represents an amount owing would cause a higher degree of emotional distress.3

      Third, Camaj’s injuries are likely to be redressed by a favorable judicial

decision.   Such a decision could award Camaj monetary damages to fully

compensate him for his claimed distress.

      For all of these reasons, the Court concludes that Camaj has Article III

standing to assert his FDCPA claims against Makower.4 Therefore, the Court



3
  Makower offers a second argument as to why Camaj has failed to identify an injury
traceable to its alleged misconduct. According to Makower, Camaj alleges that the
sole cause of his emotional and physical distress was Makower’s purported “threat
of litigation,” and Makower contends that its January 17, 2018, letter did not contain
a threat of litigation. Thus, Makower contends, Camaj has not alleged that his
claimed distress was caused by an FDCPA violation.
The Court disagrees with this line of argument for two reasons. First, Camaj does
not allege that his distress was caused solely by a purported threat of litigation.
While he does link his claimed distress to that alleged threat in paragraph 178 of the
Second Amended Complaint, he later asserts that all of Makower’s alleged
violations of the FDCPA, including the false representation of the amount of the
alleged debt, caused his distress. (See Sec. Am. Compl. ¶ 224, ECF No. 13,
PageID.110.) Second, the Court respectfully disagrees with Makower’s contention
that its January 17, 2018, letter cannot reasonably be read to include a threat of
litigation. (See Sec. Mot. to Dismiss at 10–11, ECF No. 15, PageID.140–41.) While
the letter did not use the words “litigation” or “lawsuit,” it threatened to “proceed
with further legal remedies” if Camaj did not pay the debt, (1/17/18 Letter, ECF No.
15-5), and that phrase, when used by a law firm, may reasonably be understood as a
threat of litigation.
4
  Camaj asserts that he suffered a number of concrete injuries in addition to the
emotional and physical distress identified above. The Court does not reach those
additional injuries because it has concluded that the distress Camaj allegedly
suffered is a sufficient injury to support standing.

                                         11
DENIES Makower’s motion to dismiss Camaj’s FDCPA claims for lack of subject

matter jurisdiction.

                                           III

      The Court next addresses Makower’s contention that Camaj has failed to state

a viable FDCPA claim.

                                            A

      Federal Rule of Civil Procedure 12(b)(6) provides for dismissal of a complaint

when a plaintiff fails to state a claim upon which relief can be granted. See Fed. R.

Civ. P. 12(b)(6). “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when a plaintiff

pleads factual content that permits a court to reasonably infer that the defendant is

liable for the alleged misconduct. See id. (citing Twombly, 550 U.S. at 556). When

assessing the sufficiency of a plaintiff’s claim, a district court must accept all of a

complaint’s factual allegations as true. See Ziegler v. IBP Hog Mkt., Inc., 249 F.3d

509, 512 (6th Cir. 2001).

      “While the complaint need not contain ‘detailed factual allegations,’ it must

offer ‘more than an unadorned, the-defendant-unlawfully-harmed-me accusation.’”

Boxill v. O’Grady, 935 F.3d 510, 517 (6th Cir. 2019) (quoting Iqbal, 556 U.S. at



                                           12
678). A plaintiff must provide “more than labels and conclusions” or “a formulaic

recitation of the elements of a cause of action” to survive a motion to dismiss.

Twombly, 550 U.S. at 555. “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

                                            B

                                            1

      Camaj’s FDCPA claim fails because he did not plead that the FDCPA applies

to the debts at issue. The FDCPA defines a “debt” as “any obligation or alleged

obligation of a consumer to pay money arising out of a transaction in which the

money, property, insurance, or services which are the subject of the transaction are

primarily for personal, family, or household purposes.” 15 U.S.C. § 1692a(5)

(emphasis added). In order to determine whether a condominium assessment falls

within this statutory definition, a court must examine “the purposes that the [owner]

ha[d] for purchasing the [unit] . . . at the time of the [original purchase] transaction.”

Haddad v. Alexander, Zelmanski, Danner & Fioritto, PLLC, 698 F.3d 290, 294 (6th

Cir. 2012). If the condominium owner originally bought the unit for personal,

family, or household purposes, then a subsequent assessment by the condominium

association is a “debt” for purposes of the FDCPA. Id. Thus, in Haddad, the Sixth

Circuit held that a condominium association assessment was a “debt” under the




                                           13
FDCPA because the owner originally “purchased the condominium for personal

usage and lived there for fifteen years.” Id.5

      Here, Camaj does not plead a single fact related to the purpose for which he

purchased his condominium, and he does not allege that he ever lived in the

condominium. Moreover, he does not allege any facts related in any way to whether

the assessments that Makower was seeking to collect were “for personal, family, or

household purposes.” Indeed, Camaj does not even allege in a conclusory fashion –

in a way that parrots the language of the FDCPA’s definition of “debt” – that the

assessments were “for personal, family, or household purposes.” His amended

complaint ignores entirely the purposes underlying the assessments. Thus, he has

failed to allege that the assessments are “debts” that are covered by the FDCPA, and

his claim under that Act fails as a matter of law. See Thomas v. Daneshgari, 997 F.

Supp. 2d 754, 764 (E.D. Mich. 2014) (holding that plaintiff’s FDCPA claim “fails

as a matter of law” because plaintiff did not sufficiently allege that “the underlying

debt is not related to ‘personal, family, or household purposes’”); Whittiker v.

Deutsche Bank Nat’l Tr. Co., 605 F. Supp. 2d 914, 928 (N.D. Ohio 2009) (holding



5
  See also Beeks v. ALS Lien Servs., No. 12-2411, 2014 WL 7785745, at *4–6 (C.D.
Cal. 2014) (following Haddad, explaining that a condominium association
assessment qualifies as an FDCPA debt “if the [owner] purchased the condominium
in order to live in it,” and holding that a particular assessment qualified as an FDCPA
“debt” because plaintiff alleged that she purchased the unit “for her personal use”
and then lived in the unit for several years before renting it out).

                                          14
that the plaintiff’s failure to allege that the debt was incurred primarily for personal,

family, or household purposes was “fatal” to plaintiff’s FDCPA claim).

                                           2

      Camaj counters that a condominium association assessment, by its very

nature, is always “for personal, family, or household purposes,” and thus the FDCPA

necessarily applies to every effort to collect such an assessment. From this, Camaj

concludes that he did not need to plead any facts showing that the particular

condominium association assessments that Makower sought to collect were “for

personal, family, or household purposes.” The Court disagrees.

      Camaj contends that the Sixth Circuit’s decision in Haddad, supra, establishes

that all condominium association assessments are “for personal, family, or

household purposes” and are thus always covered “debts” under the FDCPA. But

Haddad indicates the opposite – that not every condominium assessment is

necessarily a covered “debt” under the FDCPA. Indeed, as noted above, the Sixth

Circuit in Haddad concluded that a condominium association assessment was an

FDCPA “debt” only after confirming that the condominium owner purchased the

unit as a family home and lived in the unit for many years. Haddad cannot be

reconciled with Camaj’s argument that a condominium association assessment is

necessarily and always a “debt” under the FDCPA. Simply put, if Camaj was

correct, there would have been no need for the Sixth Circuit in Haddad to consider



                                           15
whether the owner actually purchased the condominium for personal, family, or

household purposes.

      Camaj offers an alternative reading of Haddad. He notes – correctly – that

the Sixth Circuit “adopt[ed] the analysis” of condominium association assessments

used by the Seventh Circuit in Newman v. Boehm, Pearlstein & Bright, Ltd., 119

F.3d 477 (7th Cir. 1997). Haddad, 698 F.3d at 293. And Camaj says that Newman

establishes that such assessments are always “debts” under the FDCPA.

      The Court does not share Camaj’s reading of Newman. In Newman, the

Seventh Circuit first held that whether a condominium association assessment

qualifies as a “debt” under the FDCPA must be judged based upon the purpose for

which the condominium was originally purchased. Newman, 119 F.3d at 481. The

Seventh Circuit then held that the assessments at issue were for “personal, family,

or household purposes” and thus were “debts” under the FDCPA because the

condominiums were purchased as “family homes.” Id. Then, as the Sixth Circuit

explained in Haddad, the Seventh Circuit went on to “suggest[] that the

[condominium association] assessments themselves qualify as ‘personal, family, or

household’ purposes, to the extent that they are used for household and common-

area improvements and maintenance.” Haddad, 698 F.3d at 293 (quoting Newman,

119 F.3d at 481–82) (emphasis added).           Thus, Newman confirms that a

condominium association assessment is neither inherently nor always for “personal,



                                        16
family, or household purposes.”         Instead, under Newman, a condominium

association assessment may qualify as an FDCPA “debt” where either the owner

purchased the unit as a personal residence or where the assessments are used for

household and common-area improvements and maintenance.

      Here, as noted above, Camaj does not plead a single fact about the purpose

for which he originally purchased his condominium nor about the uses to which the

Association put the assessments it levied and collected. Thus, even under Newman,

he has failed to sufficiently allege that the assessment that Makower sought to collect

was a “debt” under the FDCPA. See Baird v. ASA Collections, 910 N.E.2d 780, 787

(Ind. Ct. App. 2009) (holding that homeowners association assessment was not an

FDCPA “debt” under Newman because plaintiff presented no evidence that she ever

used land in development as a personal residence).

      Because Camaj has failed to allege that the assessments Makower was

attempting to collect were “debts” under the FDCPA, the Court will dismiss all of

Camaj’s FDCPA claims against Makower.

                                          IV

      Camaj has not filed a motion for leave to file a Third Amended Complaint,

and he did not request leave to amend in his response to Makower’s motion to

dismiss the Second Amended Complaint. But even if Camaj had properly moved

for leave to amend, the Court would have declined to allow Camaj to amend his



                                          17
complaint for a third time. While leave to amend should be “freely give[n] when

justice so requires,” Fed. R. Civ. Proc. 15(a)(2) (emphasis added), justice does not

require that Camaj be permitted to file a Third Amended Complaint.

      Camaj has already been given a full and fair opportunity to address the

deficiency in his FDCPA claim, and he failed to take advantage of that opportunity.

As described above, when Makower moved to dismiss Camaj’s First Amended

Complaint, Makower highlighted that Camaj had failed to allege that the

assessments Makower sought to collect were for personal, family, or household

purposes and were thus “debts” covered by the FDCPA. (See First Mot. to Dismiss

at 4, 14, ECF No. 10, PageID.57, 67.) The Court then gave Camaj a chance to

address this deficiency, told him to plead all facts known to him that would cure the

deficiency, and informed him that it would likely not allow him to amend again to

add factual allegations that he could have included in the Second Amended

Complaint:

      The Court does not anticipate allowing Camaj a second opportunity to
      amend to add factual allegations that he could include in his Second
      Amended Complaint. Simply put, this is Camaj’s opportunity to allege
      any and all additional facts, known to him, that may cure the alleged
      (1) subject-matter jurisdiction defect and (2) other pleading deficiencies
      in the First Amended Complaint.

(Order to Am. Compl. at 2, ECF No. 11, PageID.81.)

      In the amendment permitted by the Court (the Second Amended Complaint),

Camaj did not add a single allegation concerning the nature of the assessments

                                         18
Makower was attempting to collect nor whether those assessments were for personal,

family, or household purposes. Instead, Camaj stood pat on his originally pleaded

claims. Makower then had to re-assert its attack on Camaj’s “debt” allegations in

its renewed motion to dismiss, and Makower had to prepare and present oral

argument concerning the insufficiency of those allegations. Likewise, the Court

spent hours (1) reviewing the arguments concerning the sufficiency of Camaj’s

“debt” allegations, (2) carefully studying Haddad, Newman, and the case law

construing and applying those decisions, (3) considering the parties’ arguments

concerning the “debt” allegations during the hearing on Makower’s motion to

dismiss, and (4) drafting the portions of this Opinion and Order addressing the “debt”

allegations. Thus, Camaj’s failure to take advantage of the opportunity to attempt

to cure his “debt” allegations imposed real costs on Makower and led to a substantial

expenditure of judicial resources.

      Under these circumstances, leave to amend yet again – to correct deficiencies

that were plainly highlighted for Camaj prior to his last amendment – is properly

denied. Simply put, justice would not be served by granting Camaj a third “do over.”

Moreover, Camaj is not “entitled to an advisory opinion from the Court informing

[him] of the deficiencies of [his] complaint and then [yet another] opportunity to

cure those deficiencies.” Begala v. PNC Bank, Ohio, Nat’l Ass’n, 214 F.3d 776, 784




                                         19
(6th Cir. 2000) (quoting and affirming district court order denying leave to amend

complaint).

      In one of this Court’s prior cases, Wysong Corp. v. APN, Inc., 266 F. Supp.

3d 1058 (E.D. Mich. 2017), the Sixth Circuit confirmed that denying leave to amend

under the circumstances presented here is a proper exercise of discretion under Rule

15. In Wysong, the defendants moved to dismiss the plaintiff’s complaint, and, as in

this case, the Court gave the plaintiff an opportunity to amend to correct the pleading

deficiencies identified in the motion. The plaintiff filed an amended complaint, but

it did not take advantage of the opportunity to cure a key defect that the defendants

had identified in the motion to dismiss. This Court held that the defect was fatal to

plaintiff’s claims, and the Court denied leave to amend because the plaintiff had

failed to cure the defect when directly given the opportunity to do so. On appeal,

the Sixth Circuit held that this Court’s “reasons were sufficient to justify denial of

leave to amend,” and that court affirmed the denial of leave to amend. Wysong Corp.

v. APN, Inc., 889 F.3d 267, 273 (6th Cir. 2018). The Sixth Circuit explained that

because the plaintiff failed to take advantage of the opportunity “to add facts and

context that might nudge its complaints across the plausibility threshold,” “the

district court did not abuse its discretion by refusing another bite at the apple.” Id.

      As in Wysong, even though Rule 15 embodies a liberal policy in favor of

permitting amendments, see, e,g., Tucker v. Middleburg-Legacy Place, 539 F.3d



                                           20
545, 552 (6th Cir. 2008), the Court declines to grant Camaj leave to file a Third

Amended Complaint.        Accordingly, Camaj’s FDCPA claims in the Second

Amended Complaint are hereby DISMISSED WITH PREJUDICE AND

WITHOUT LEAVE TO AMEND.

                                         V

      A district court may decline to exercise supplemental jurisdiction over state

law claims if “the district court has dismissed all claims over which it has original

jurisdiction.” 28 U.S.C. § 1367(c)(3). The Court has “broad discretion in deciding

whether to exercise supplemental jurisdiction over state law claims.” Pinney Dock

& Transport co. v. Penn Cent. Corp., 196 F.3d 617, 620 (6th Cir. 1999) (quotation

marks omitted). Having dismissed Camaj’s sole federal claim – and the only claim

that forms the basis of this Court’s original subject matter jurisdiction – the Court

declines to exercise supplemental jurisdiction over Camaj’s state law claims. Those

claims are most appropriately adjudicated by a state court.

      Accordingly, Camaj’s remaining state common law and statutory claims are

hereby DISMISSED WITHOUT PREJUDICE.

                                         VI

      Therefore, for all of the reasons stated above:

            Makower’s motion is hereby GRANTED IN PART,




                                         21
           Camaj’s FDCPA claims are hereby DISMISSED WITH
            PREJUDICE AND WITHOUT LEAVE TO AMEND, and

           Camaj’s remaining state law claims are hereby DISMISSED
            WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: November 14, 2019



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on November 14, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       22
